PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,840,128
Issue Date: November 17, 2020
Application No. 16/246,550
Filing or 371(c) Date: January 14, 2019
Attorney Docket No. 9273-US 
For: SEMICONDUCTOR DEVICE HAVING A RADIO FREQUENCY CIRCUIT AND A METHOD FOR MANUFACTURING THE SEMICONDUCTOR DEVICE



:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition filed January 16, 2022, which is being treated as a request under 37 CFR 3.81(b)  to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The petition is hereby DISMISSED.  

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to under 37 CFR1.182 for issuing a patent. In this instance, the fee required by law is $140.  

The petition in the above-identified application was not accompanied by payment of the required fee. No consideration on the merits can be given to the petition until the required fee is received.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450
By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.  


/APRIL M WISE/Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).